AMENDMENT TO PARTICIPATION AGREEMENT The Participation Agreement, dated December 1, 1999, as amended, by and among, Allianz Life Insurance Company of New York (formerly Preferred Life Insurance Company of New York), PIMCO Variable Insurance Trust, and PIMCO Investments LLC (formerly Allianz Global Investors Distributors LLC) is hereby amended by deleting the existing Schedule A, amended May 10, 2010 and inserting in lieu thereof the following: SCHEDULE A (6th revised effective May 1, 2011) PIMCO Variable Insurance Trust Portfolios: 1.PIMCO VIT All Asset Portfolio 2.PIMCO VIT CommodityRealReturn® Strategy Portfolio 3.PIMCO VIT Emerging Markets Bond Portfolio 4.PIMCO VIT Global Advantage Strategy Bond Portfolio 5.PIMCO VIT Global Bond Portfolio (Unhedged) 6.PIMCO VIT Global Multi-Asset Portfolio 7.PIMCO VIT High Yield Portfolio 8.PIMCO VIT Real Return Portfolio 9.PIMCO VIT Total Return Portfolio 10. PIMCO VIT Unconstrained Bond Portfolio IN WITNESS WHEREOF, the parties have caused their duly authorized officers to execute this amendment to the participation agreement, as amended, as of May 1, 2011 Allianz Life Insurance Company of New York By:/s/ Mike Scriver Name:Mike Scriver Title:Vice President, Hedge Design & Management PIMCO Variable Insurance Trust By:/s/ Henrik P. Larsen Name:Henrik P. Larsen Title:Vice President PIMCO Investments LLC By:/s/ Gregory A. Bishop Name: Gregory A. Bishop Title:Head of Business Management
